CONCURRING OPINION
Donlon, Judge:
I agree with my colleagues that the issues here presented and the record plaintiffs have developed are not substantially different from the issues and record in Bercut-Vandervoort & Co., Inc. v. United States, 46 C.C.P.A. (Customs) 28, C.A.D. 691.
It was my opinion, when the Bercut case was before us, that there might have been such an indirect discrimination in internal taxation as GATT prohibits. Hence, I held the view then that the record in that case should be developed, in order that there might be a decision of the court as to whether or not there had been a prohibited indirect discrimination.
Two points call for mention. Plaintiffs have had their opportunity to develop the record. The facts before us do not show anything material to the issue that was not before us in the Bercut case.
Secondly, our appeals court, in the Bercut case, supra, effectively disposed of the issue of indirect discrimination in the assessment of internal revenue tax on such liquors as these. The court held that the collector cannot do by indirection what he cannot do directly, *223and that this is so in the contest in which the word “indirectly” is used in GATT. Hence, the law issue has been adjudicated.
For the reasons stated, I concur that the protests should be overruled.